Citation Nr: 0832440	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  01-02 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder, claimed as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. § 
1117.

2.  Entitlement to service connection for transverse 
myelitis, claimed as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.

3.  Entitlement to service connection for cervical spine 
arthritis, claimed as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.

4.  Entitlement to service connection for a right optic nerve 
lesion, claimed as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.

5.  Entitlement to service connection for superficial 
arteriovenous aneurysms of the abdominal skin, claimed as due 
to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117.

6.  Entitlement to service connection for sore throats, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.

7.  Entitlement to service connection for headaches, claimed 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117.

8.  Entitlement to service connection for shortness of 
breath, claimed as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.

9.  Entitlement to service connection for sensorineural 
hearing loss .

10.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran had active service from October 1977 to October 
1981, and from December 1981 to October 1994, including 
service in Southwest Asia from August to November 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision in which 
the RO, inter alia, granted service connection and assigned 
an initial 0 percent (noncompensable) rating for 
postoperative excision of the right submandibular gland and 
granted service connection and assigned an initial 10 percent 
rating for PTSD.  The RO also denied service connection for 
sensorineural hearing loss on a direct service-incurrence 
basis; and denied service connection for a major depressive 
disorder, transverse myelitis, cervical spine arthritis, a 
right optic nerve lesion, peptic ulcer disease, superficial 
arteriovenous aneurysms of the abdominal skin, sore throats, 
headaches, and shortness of breath, all as due to undiagnosed 
illness.  The veteran filed a notice of disagreement (NOD) in 
June 1998, and the RO issued a statement of the case (SOC) in 
December 2000.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in February 
2001.  In February 2000, custody of the file was transferred 
from the Winston-Salem RO to the Pittsburgh RO, which has 
thereafter retained jurisdiction of the appeal.

In March 2001, the veteran and his spouse testified during a 
hearing before a RO personnel;  a transcript of that hearing 
is of record.  On the record at the hearing, the veteran 
withdrew from appeal the issue of an initial compensable 
rating for postoperative excision of the right submandibular 
gland.  That same day, the veteran's representative submitted 
a statement indicating as such.  Thus, that issue is no 
longer before the Board.

In November 2003, the Board remanded the remaining claims to 
the RO, via the Appeals Management Center (AMC), in 
Washington, DC.After completing further action, the AMC 
granted service connection for peptic ulcer disease in an 
August 2007 rating decision but continued the denial of the 
remaining claims (as reflected in the August 2007 
supplemental SOC (SSOC)), and returned these matters to the 
Board for further appellate consideration.

As the PTSD claim involves a request for a higher initial 
rating following the grant of service connection, the Board 
has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

The Board's decision on the claims for service connection for 
sensorineural hearing loss and for an initial rating in 
excess of 10 percent for service-connected PTSD is set forth 
below.  For the reasons expressed below, the remaining claims 
are being remanded to the RO via the AMC, in Washington, DC.  
VA will notify the veteran when further action, on his part, 
is required.


FINDINGS OF FACT

1. All notification and development actions needed to fairly 
adjudicate the claims herein decided have been accomplished.

2.  Competent and persuasive evidence establishes that the 
veteran does not have sensorineural hearing loss in either 
ear to an extent recognized as a disability for VA purposes.

3.  The weight of the competent, probative evidence 
establishes that the veteran's psychiatric symptomatology is 
related to major depressive disorder, not service-connected 
PTSD.




CONCLUSIONS OF LAW

1.  The criteria for service connection for sensorineural 
hearing loss are not met.  38 C.F.R. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.385 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.13, 4.14, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, the December 2000 SOC set forth the criteria 
for a higher rating for PTSD (which suffices  for 
Dingess/Hartman).  Moreover, in a March 2004 post-rating 
letter, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate a claim 
for service connection and for a higher rating, as well as 
what information and evidence must be submitted by the 
veteran, and what information and evidence would be obtained 
by VA.  After issuance of the March 2004 letter, and 
opportunity for the veteran to respond, the August 2007 SSOC 
reflects readjudication of the claims herein decided.  Hence, 
the veteran is not shown to be prejudiced by the timing of 
the latter notice.   See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The Board notes that the RO notified the veteran regarding 
the assignment of disability ratings and effective dates in a 
February 2008 post-rating letter.  However, the timing of 
this notice-after the last adjudication of the claim for 
service connection for hearing loss-is not shown to 
prejudice the veteran.  Because the Board's decision herein 
denies the claim for service connection, no disability rating 
or effective date is being, or will be, assigned.  
Accordingly, there is no possibility of prejudice to the 
veteran under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, as well VA outpatient treatment records, and 
reports of VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the veteran and by his representative, on his 
behalf.

The Board notes that no further RO action to obtain relevant 
records is required.  Except for the entrance reports of 
medical history and examination and January 1981 reports of 
medical history and examination, the veteran's service 
medical records from his first period of service have not 
been located.  Of record, however, is a response from the Air 
Reserve Personnel Center that reflects that all medical 
records prior to 1994 were at the National Personnel Records 
Center as well as a response from the Air Force Personnel 
Center that similarly reflects that there were no service 
medical records for the veteran at their facility.  Also of 
record is the response from the National Personnel Records 
Center indicating that there were no service medical records 
for the veteran's first period of active service.  Further, 
in an August 2005 letter, the AMC advised the veteran that 
the service medical records could not be located and asked 
him to send any in his possession.  The veteran did not 
respond.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim..  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such 
a determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or 
greater; the thresholds for at least three of these 
frequencies are 26 or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The veteran has asserted that he has sensorineural hearing 
loss as a result of his exposure to loud noise in the mail 
room during service.  The veteran's DD Form 214 lists postal 
specialist as one of his military occupational specialties.

The service medical records reflect no complaints, findings, 
or diagnosis of any hearing loss in either ear during either 
of the veteran's periods of active service.  Service medical 
records include reports of three different hearing 
evaluations, none of which shows hearing loss.  

In July 1977, audiometric testing revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
10
LEFT
15
5
5
5
15

In January 1981, audiometric testing revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
0
0
0
0
5

In February 1991, audiometric testing revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
5
10
LEFT
10
5
5
5
20

Lastly, the veteran denied having or having ever had hearing 
loss on his August 1994 report of medical history for 
separation purposes.

The above-cited evidence clearly indicates that no hearing 
loss was shown in service.  The Board notes, however, that 
the absence of in-service evidence of hearing loss is not 
fatal to a claim for service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of 
a current hearing loss disability (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

Post service, the veteran underwent a VA audiological 
evaluation in April 2004.  At that time, audiogram findings, 
in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
25
LEFT
15
10
10
25
30

Speech recognition scores on the Maryland CNC Word List was 
98 percent in both ears.  

Clearly, these results do not establish current hearing loss 
disability in either ear as defined by 38 C.F.R. § 3.385, as 
the auditory thresholds were not 40 decibels or greater at 
any of the frequencies, the auditory thresholds at the 
minimum three of the frequencies were not 26 decibels or 
greater, and the Maryland CNC speech recognition scores were 
greater than 94 percent.  See 38 C.F.R. § 3.385.  Moreover, 
neither the veteran nor his representative has  presented or 
identified existing audiometric testing results that meet the 
requirements of that regulation for either ear.

In addition to the medical evidence, the Board has considered 
the veteran's and his representative's written assertions; 
however, none of this evidence provides a basis for allowance 
of the claim.  Matters of diagnosis and etiology are within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the 
veteran nor his representative is shown to be other than a 
layperson without appropriate medical training and expertise, 
neither is competent to render a probative (persuasive) 
opinion on a medical matter.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
the lay assertions in this regard have no probative value.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§§ 1110, 1131.  Thus, where, as here, competent and 
persuasive medical evidence establishes that the veteran does 
not have the disability for which service connection is 
sought, there can be no valid claim for service connection.  
See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
claim for service connection for bilateral sensorineural 
hearing loss must be denied because the first essential 
criterion for a grant of service connection-competent 
evidence of the currently-claimed disability-has not been 
met.

For all the foregoing reasons, the claim for service 
connection for bilateral sensorineural hearing loss must be 
denied.  In adjudicating the claim, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

III.  Higher Initial Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; ; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

The repercussion upon a current rating of service connection 
when change is made of a previously assigned diagnosis or 
etiology must be kept in mind.  The aim should be the 
reconciliation and continuance of the diagnosis or etiology 
upon which service connection for the disability had been 
granted.  When any change in evaluation is to be made, the 
rating agency should assure itself that there has been an 
actual change in the conditions, for better or worse, and not 
merely a difference in thoroughness of the examination or in 
use of descriptive terms.  This will not, of course, preclude 
the correction of erroneous ratings, nor will it preclude 
assignment of a rating in conformity with § 4.7.  38 C.F.R. § 
4.13..

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation is to be avoided.  38 C.F.R. § 4.14. .

The initial 10 percent rating for the veteran's PTSD has been 
assigned under Diagnostic Code 9411.  However, the actual 
criteria for rating the veteran's disability are set forth in 
a General Rating Formula for evaluating psychiatric 
disabilities other than eating disorders.  See 38 C.F.R. 
§ 4.130.

Pursuant to the General Rating Formula, a 10 percent rating 
is assigned where there is occupational and social impairment 
due to mild and transient symptoms that decrease work 
efficiency and ability to perform occupational tasks only 
during significant stress or with symptoms controlled by 
continuous medication.

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long and short-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing or maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as school, 
work, family relations, judgment, thinking, mood, due to such 
symptoms as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect to personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to symptoms such as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  However, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the veteran's disorder, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).

Considering the medical evidence in light of the above-noted 
criteria, the Board finds that an initial rating in excess of 
10 percent for the veteran's PTSD is not warranted.

In March 1998, the veteran was referred to a private medical 
facility for a psychological evaluation in conjunction with 
his claim for service connection for PTSD.  After 
examination, the psychologist stated that the results of the 
evaluation are supportive of a diagnosis of mild PTSD with a 
primary, more salient diagnosis of severe major depressive 
disorder without psychotic features.  The psychologist noted 
that the veteran's scores on two scales were well above the 
empirically derived criterion needed for the diagnosis of 
PTSD but that a portion of the elevated scores was 
attributable to the severity of his concomitant depressive 
disturbance rather than pathognomonic of PTSD.  The 
psychologist stated that the veteran's exposure to combat was 
virtually nil by his own account but that the veteran 
nonetheless phenomenonologically experienced his time in 
Kuwait as life-threatening and constantly dangerous.  The 
psychologist concluded that, although not directly exposed to 
the life-threatening stresses of combat, the veteran 
technically qualifies for exposure to a life-threatening 
stressor based on his felt experience.  The psychologist 
stated that the veteran likely experiences distressing dreams 
of his time in Kuwait, significant concentration 
difficulties, a sense of foreshortened future, a sleep 
disturbance, diminished interest in significant activities 
and is likely quite withdrawn from others.  The psychologist 
noted, however, that many of these symptoms are attributable 
to the major depressive disorder.

Based on the above private medical report, the RO granted 
service connection and assigned an initial 10 percent rating 
for PTSD, effective June 18, 1997.

In April 2004, the veteran underwent a VA mental disorders 
examination.  The examiner noted the diagnosis of PTSD in the 
above psychologist's report but stated that the 
psychologist's conclusion is in error in regards to the 
application of criterion one definition of traumatic stressor 
according to DSM-IV.  The examiner noted that there is no 
such allowance of "phenomenological stressors" in the DSM-
IV criteria for PTSD and there is no evidence of a stressor 
that meets DSM-IV criteria involving direct involvement of 
life-threatening or traumatic stress.  The examiner concluded 
that a diagnosis based on the psychologist's report is by 
necessity invalid.  After examination of the veteran, the 
examiner provided a diagnosis of major depressive disorder, 
recurrent with possible psychotic features not related to 
military service or to any service-connected disability.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 
Vet. App. at 470-71.

In light of the above, although service connection is in 
effect for PTSD, the Board finds that his psychiatric 
symptomtology is not attributable to PTSD, as the VA medical 
opinion constitutes the most persuasive medical evidence on 
this question-based as it was on the DSM-IV and 
consideration of the veteran's documented medical history and 
assertions.  See 38 C.F.R. §§ 3.304(f), 4.125(a).   While the 
March 1998 private psychologist's report reflects a diagnosis 
of PTSD, , the VA examiner pointed out the psychologist's 
error in misapplying the DSM-IV criteria for PTSD.  As the 
Board finds that the veteran's current psychiatric 
symptomatology is related to nonservice-connected major 
depressive disorder, rather than t service-connected PTSD, 
there simply is no basis for assignment of a higher rating 
for PTSD.  See 38 C.F.R. § 4.14.  

For all the foregoing reasons, there is no basis for staged 
rating of the veteran's PTSD, pursuant to Fenderson (cited to 
above), and the claim for a higher initial rating for PTSD 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of any higher rating,  that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. at 53-56.




ORDER

Service connection for sensorineural hearing loss is denied.

An initial rating in excess of 10 percent for PTSD is denied.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the remaining claims on appeal is 
warranted, even though such will, regrettably, further delay 
an appellate decision.

During the pendency of this appeal, Congress revised 38 
U.S.C.A. § 1117, effective March 1, 2002.  In the revised 
statute, the term "chronic disability" was changed to 
"qualifying chronic disability," and the definition of 
"qualifying chronic disability" was expanded to include (a) 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  Effective June 
10, 2003, VA promulgated revised regulations to, in part, 
implement these statutory changes.  See 38 C.F.R. 
§ 3.317(a)(2).  A review of the claims file reveals that, in 
adjudicating the claims involving undiagnosed illness, the RO 
has not explicitly considered or cited to the changes to the 
governing statute and regulation.  Further, the veteran has 
not been informed of the changes to the governing statute and 
regulation.

Therefore, to ensure due process, the RO should provide the 
veteran with the current versions of 38 U.S.C.A. § 1117 (as 
in effect since March 1, 2002) and 38 C.F.R. § 3.317 (as in 
effect since June 10, 2003).  The RO should also give the 
veteran another opportunity to present information and/or 
evidence pertinent to the remaining claims on appeal.  The 
RO's notice letter to the veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also ensure 
that its notice to the veteran meets the requirements of 
Dingess/Hartman, 19 Vet. App. 473, as regards the five 
elements of a claim for service connection-particularly, the 
disability rating and effective date.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the 
remaining claims on appeal.  The SSOC must also include 
citation to the current versions of 38 U.S.C.A. § 1117 (as in 
effect since March 1, 2002) and 38 C.F.R. § 3.317 (as in 
effect since June 10, 2003).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
remaining claims on appeal.  The RO should 
also explain the type of evidence that is 
his ultimate responsibility to submit.

The RO's letter should provide specific 
notice of the current versions of 38 
U.S.C.A. § 1117 (as in effect since March 
1, 2002) and 38 C.F.R. § 3.317 (as in 
effect since June 10, 2003).  The RO 
should also ensure that its letter meets 
the requirements of Dingess/Hartman (cited 
to above), as appropriate.

The  RO should clearly explain to the 
veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the remaining claims 
on appeal in light of all pertinent 
evidence and legal authority.

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation to 
the current versions of 38 U.S.C.A. § 1117 
(as in effect since March 1, 2002) and 38 
C.F.R. § 3.317 (as in effect since June 
10, 2003) as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


